NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           August 4, 2015

      Hon. Jennifer M. Avendano                    Hon. Luis V. Saenz
      Assistant District Attorney                  District Attorney
      964 E. Harrison St.                          964 E. Harrison
      Brownsville, TX 78520                        Brownsville, TX 78520-7123
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Kristen Jernigan
      207 S. Austin Ave.
      Georgetown, TX 78626
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00172-CR
      Tr.Ct.No. 10-CR-727-G
      Style:    ABRAHAM JACOB PROENZA v. THE STATE OF TEXAS


             Enclosed please find a copy of an order issued by this Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.